TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00085-CV





Texas Department of Health and Texas Department of Human Services, Appellants


v.


Texas Health Enterprises, Inc., d/b/a Celina Care Center, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 94-01483, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING





PER CURIAM

	Appellants have filed an amended motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Dismissed on Appellants' Amended Motion
Filed:   May 24, 1995	
Do Not Publish